DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-6, 8-16, and 18-20  (renumbered as claims 1-18) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims  1-6, 8-16, and 18-20:
The closest prior art is Furtak, Timothy, José Nelson Amaral, and Robert Niewiadomski ("Using SIMD registers and instructions to enable instruction-level parallelism in sorting algorithms." Proceedings of the nineteenth annual ACM symposium on Parallel algorithms and architectures. 2007. pp. 348-357), which teaches “a method for increasing d-heap performance by using SIMD vector instructions” (see Section 6 “Vectorizing D-Heaps”, p. 354).
Another prior art reference is Furtak, Timothy Michael. ("Sorting Using SIMD Registers." 2007), which teaches vectorizing d-Heaps by using SIMD vector instructions (see Section 2.5 “Vectorizing ArgMin and ArgMax”, pp. 22-25, and in particular Section 2.5.2 “Application to d-Heaps”, pp. 23-24).
Another prior art reference is Liu, Weifeng, and Brian Vinter ("Ad-heap: An efficient heap data structure for asymmetric multicore processors." Proceedings of Workshop on General Purpose Processing Using GPUs. 2014. pp. 54-63), which teaches vectorizing d-Heaps by using SIMD vector instructions (see Section 2.5 “Vectorizing ArgMin and ArgMax”, pp. 22-25, and in particular Section 2.5.2 “Application to d-Heaps”, pp. 23-24).
Another prior art reference is Adams, Stephen ("Exploration Into The Performance Of Asymmetric D-Ary Heap-Based Algorithms For The Hsa Architecture." 2014), which teaches adapting the d-heap data structure to enable parallel processing on heterogeneous computing resources (see abstract and pp. 20-26) including "Single Instruction Multiple Data" (SIMD) systems (see p. 10, first full paragraph).
Another prior art reference is Garcia-Vazquez, César A., and Carlos A. Lopez-Andrade ("D-Heaps as hash tables for vectors over a finite ring." 2009 WRI World Congress on Computer Science and Information Engineering. Vol. 3. IEEE, 2009. pp. 162-166), which teaches d-heaps for storing vectors (see Section 2.4-2.6, pp. 164-165, and Figs. 1-3).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
storing a composite heap in a memory, the composite heap comprising a prefix heap and a plurality of suffix heaps;
wherein each entry in the prefix heap includes:
(a) an identified key prefix value of a plurality of key values, and
(b) a reference to a corresponding suffix heap, of the plurality of suffix	heaps, that includes all key suffix values of the plurality of key values that share the identified key prefix value;
wherein each suffix heap of said suffix heaps corresponds to a corresponding key prefix value and comprises a plurality of nodes, wherein for said each suffix heap:
each node of said plurality of nodes comprises D slots, D being a whole number greater than one, wherein each slot of said D slots stores a key suffix value of D key suffix values, wherein the D key suffix values include all key suffix values, of the plurality of key values, that share the corresponding key prefix value, and
said plurality of nodes includes a root node and a plurality of parent nodes, each parent node of said plurality of nodes having D child nodes, each child node of said D child nodes being a child of a respective parent slot in said each parent node and storing a key suffix value greater than a key suffix value stored in said respective parent slot;
identifying a particular entry in the prefix heap that includes the particular key prefix value and a reference to a particular suffix heap of the plurality of suffix heaps; and
based on said identifying the particular entry, inserting the particular key suffix value into the particular suffix heap
(independent claim 1, and similar limitations of independent claim 11).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163